DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election without traverse of the invention of Group IV (claims 29, 32 and 33) in the reply filed on 06/27/2022 is acknowledged.

Claims 18-28 and 30-31 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 29, 32 and 33 are presently under consideration.


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is indefinite in the recitation of anti-PD-1 antibody or anti-PD-L1 antibody “therapy,” because it is unknown what condition is being treated.  Consequently, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  

Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claim 29 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benatuil et al. (US 20200121803; see entire document).

Benatuil teaches and claims a method for treating cancer comprising administering an anti-CD98 antibody in combination with an anti-PD-1 antibody such as pembrolizumab, or with an anti-PD-L1 antibody such as atezolizumab (e.g. claims 1, 36, 115, 127 and 128).  See also [0077], [0078], [0097], [0341], [1458].  

The anti-CD98 antibody inhibits or neutralizes the activity of human CD98 both in vitro and in vivo (e.g. [0362], [0541], [1437], [1438], [1451], [1472], [1495]).  

A skilled artisan would have been aware that CD98 is an art-recognized synonym of LAT1.  Accordingly, Benatuil’s anti-CD98 antibody is a LAT1 inhibitor, and Benatuil’s teachings are within the scope of instant claims 29 and 32, thereby anticipating these claims.



7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. Claims 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (US 20160279103) in view of Kim et al. (2016) (see each document in its entirety).

Endou teaches methods of treating cancer by administering a LAT1 inhibitor in combination with other anti-cancer agents, such as molecular targeted agents, among others (e.g. the Abstract; claim 1).  Particularly exemplified LAT1 inhibitor is 
O-(5-amino-2-phenylbenzoxazole-7-yl)methyl-3,5-dichloro-L-tyrosine,
i.e. the same compound as recited in instant claim 33, which is also known in the art as JPH203 or nanvuranlat.

While Endou does not specifically exemplify anti-PD-1 or anti-PD-L1 antibodies as agents administered in combination with JPH203, practitioners in the art were actively testing and contemplating administration of anti-PD-1/PD-L1 in combination with anti-cancer agents acting via different mechanisms, in order to overcome resistance to anti-PD-1/PD-L1 therapy.  For example, Kim reviews various mechanisms of such resistance, and discusses multiple pathways which can be therapeutically modulated to prevent or overcome the resistance (p. 1494-1499).  In particular, Kim notes examples anti-cancer agents which enhance antitumor activity of anti-PD-L1/PD-1 antibodies in preclinical models, while having a minimal impact on tumor growth inhibition on their own (p. 1498).  In a concluding discussion, Kim highlights the necessity of exploring new anti-PD1-based therapeutic combinations to address the broad range of tumor resistance mechanisms (p. 1500).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to at least test a combination of anti-PD-L1/PD-1 antibodies and JPH203 in an animal model, with the goal of developing human cancer therapy if the preclinical results are positive.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10. Claims 29 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,172,835.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of US ‘835 in view of Kim et al. (2016).

US ‘835 issued from application USSN 14/409371, which was published as US 20160279103 (Endou et al.) described in section 8 above.

Claim 1 of US ‘835 is directed to a method of treating T-cell acute lymphoblastic leukemia/lymphoma comprising administering LAT1 inhibitor O-(5-amino-2-phenylbenzoxazole-7-yl)methyl-3,5-dichloro-L-tyrosine (recited in instant claim 33), in combination with other anti-cancer agents.  Instant claims are obvious over the claims of US ‘835 in view of Kim, for the same reasons as articulated in section 8 above.


11. The following copending applications share a coinventor and/or an assignee with the present application, and recite the same LAT1 inhibitor as recited in instant claim 33, but do not have currently pending claims which would anticipate or make obvious the presently claimed invention:
USSN			PG Pub
16/957293		US 20200405695
17/638669    	US 20220288035
17/638680    	US 20220288036



12. Conclusion: no claim is allowed.



13. The following prior art references are cited of record as they are deemed to be pertinent to the present invention:
Parks et al. (2017) Hypoxia and cellular metabolism in tumour pathophysiology. J Physiol. 595.8: 2439–2450
Yun et al. (2014) JPH203, an L-type amino acid transporter 1-selective compound, induces apoptosis of YD-38 human oral cancer cells. J Pharmacol Sci 124: 208-217.
Oda et al. (2010) L-type amino acid transporter 1 inhibitors inhibit tumor cell growth. Cancer Sci 101: 173-179.
Imai et al. (2010) Inhibition of L-type amino acid transporter 1 has antitumor activity in non-small cell lung cancer. Anticancer Res 30: 4819-4828.
Ohshima et al. (2016) Efficacy of system l amino acid transporter 1 inhibition as a therapeutic target in esophageal squamous cell carcinoma. Cancer Science 107.10: 1499-1505.
Rosilio et al. (2015) L-type amino-acid transporter 1 (LAT1): a therapeutic target supporting growth and survival of T-cell lymphoblastic lymphoma/T-cell acute lymphoblastic leukemia. Leukemia 29.6: 1253-1266.
Cormerais et al. (2016) Genetic Disruption of the Multifunctional CD98/LAT1 Complex Demonstrates the Key Role of Essential Amino Acid Transport in the Control of mTORC1 and Tumor Growth. Cancer Research 76.15: 4481-4492.
Yothaisong et al. (2017) Inhibition of l-type amino acid transporter 1 activity as a new therapeutic target for cholangiocarcinoma treatment. Tumor Biology 39.3 (14 pages).
US 20110020370	Claim 34. A method of treating a neoplasm in a patient, comprising: (a) administering a therapeutically effective amount of an SLC7A5-specific antibody, or SLC7A5-specific binding fragment thereof, to a patient in need thereof; and (b) detecting a decrease in the presence of the neoplasm, or symptoms resulting from the neoplasm.  [SLC7A5 is a subunit of LAT1]



14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644